Title: Thomas Jefferson to John Wayles Eppes, 10 May 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            
              Dear Sir
               
                     Monticello 
                     May 10. 10.
            
            Mr Thweatt’s letter with your P.S. came to hand late last night, and I shall dispatch Francis tomorrow morning in the care of one of the most trusty servants I have.
			 it
			 will take to-day to have Francis’s affairs ready for the road, & he will be obliged to make but two days of the journey to arrive at Eppington on the eve of your departure for Carolina. considering the shortness of the time you will be with him I was almost tempted to keep him
			 till your return from Carolina, but I thought it better by a prompt compliance with your wish, to merit the recieving him in deposit again during your next winter’s visit to Washington.
			 
		  
		  you
			 will recieve him in good health, & his reading & writing have been well attended to.
            In the present unexampled state of the world, the difficulty of deciding what is best to be done for us, has produced a general disposition to acquiesce in whatever our public councils shall decide. between the convoy system (which is war) & that which has been adopted, the opposite considerations appear so equally balanced, that the decision in favor of those which continue the state of peace will probably be approved. the republican papers of this winter have not at all been in unison with the public sentiment as far as I could judge of it from the limited specimen under my observation. I think when peace shall be restored that the examples of the present mad epoch will be so far from being appealed to as precedents of right, that they will be considered as primâ facie proofs of whatever is wrong & condemnable among mankind.
		   I have learnt with great concern the very ill state of your health during the winter. have you tried the daily use of the warm bath? from it’s effect on rheumatism in one instance within my knolege, it is worthy of trial. 
		  present me affectionately to both mrs Eppess & be assured yourself of my constant attachment & respect
            
              Th:
              Jefferson
          
          
             P.S. I send you by Francis a female puppy of the Shepherd’s dog breed. the next year I can give you a male. the most careful intelligent dogs in the world. excellent for the house or plantation.
          
        